¥

 
 

UNITED STATES DISTRICT COURT
"DISTRICT OF HAWAM
OFFICE OF THE CLERK
300 ALA MOANA BLVD., RM C338
HONOLULU, HAWAIL96850

Sue Beitia

TEL (808) 541-1300
FAX (£08) 541-1393
MEMO
To: _ All Federal Bar Members
From: Sue Beitia, Clerk of U.S. District Court, District of Hawaii
Date: _ October 9, 2019 ‘ ,
Subject: Corporate Disclosure Statements

Federal Rule of Civil Procedure 7.1 and Criminal Rule 12.4 both address the fi ing of Corporate
Disclosure Statements, , cj :

Both mules state “A party must:

(1) file the Rule 7.1(a) (or 12.4(a)) statement with its first appearance, pleading, petition,
motion, response, or other request addressed to the court, and

; (2) promptly file a supplemental statement upona change inthe information that the statement
Tequires.” :

Thank you for your cooperation in this matter.

Card Li

fILEDINTHE
UNITED STATES DISTRICT COURT

an TIAL QEQUEST WhweR of SERNICES
Ond Setting wee Sclne dali ConQerencd,
ode ON OF to \xke Mhen TINoV 201%
ak \o Coccion Ackermined| ya Nhe coum
ot rofean\ent oS woth oorkies.
— \Q= CN-00 SHA DKW -WRP
Org aod Teast Uylel Se Debvet
\.5 Cope Relate

nknovan “Does ‘hal oo Ma * oe ee
Se. absackeaf Nop iN Wego von teh

go9 Sty ed Sh

LT dechose UNdes Verity, co CARY, ®t Ure Complain’,
Scoedudin evdel iso Copied one daver SOCry eh ’
PreQaidh WANS ae TehyeWina, One Sige Copa rsAKO NOP

wore Send US. MALL LON
wlhc4 ae
Lyiltea Dasiel fa, ag

tes Se att. |
(Oe F( Z
Leb usr pebpee/

"Po Box Holt

Herdlele AL 968177
82, 181 Te lb

 
  

 

MISTRICT OF HAWAL!

OCT 21 2013
2 ofclock and? min, fia
"SUE BEITIA, CLERK.

et
ele

Ne

NOTICE TO PARTIES

REGARDING SERVICE PURSUANT TO RULE 4
OF THE FEDERAL RULES OF CIVIL PROCEDURE © -

WAIVER OF SERVICE OF SUMMONS

Rule 4(d) provides that a plaintiff may request that a defendant waive personal service of the
comiplaint and summons, as required by Fed. R. Civ. P. 4(c)(2), by notifying the defendant
that an action has been commenced and requesting that the defendant waive personal service
of the summons and accept service of the complaint by mail.

To request such a waiver, a plaintiff may send a notice of the commencement of an action,
titled “Notice of a Lawsuit and Request to Waive Service of a Summons” (A0398 form), a
“Waiver of the Service of Summons” (AQ399 form), and a copy of the endorsed complaint
to the defendant by first class or certified mail, The plaintiff must also provide a prepaid
means for the defendant to retum the waiver form. . :

EFFECT OF WAIVER OF SERVICE OF SUMMONS

When the defendant timely signs the waiver of service of summons and it is filed with the
court, the action proceeds as if service of the summons and complaint had been personally
made, rather than by mail. By agreeing to waive service of the summons, the defendant is
allowed sixty [60] days to file an answer to the complaint, as:calculated from the date the
notice and request for waiver of service was sent, rather than-the twenty [20] days allowed
after personal service is dffected. See Fed, R. Civ. P. 4(d)(3) and Rule 12(a)(1)®). The
defendant does not waive any objection to venue or jurisdiction of the court over the
pérson by agreeing to waive service of the summons. ,

Ifa waiver is not timely retuned, or a defendant refuses to waive service, plaintiffis required

to_ serve the summons and complaint as specified in Fed. R. Civ: P. 4(c) and 4(e). A

defendant who fails to waive service of summons after a proper request has been made will

be assessed the costs incurred to effect personal service on that defendant: See Fed, R. Civ.
- P.4(d)(2). -

Copies of the “Notice ofa Lawsuit and Request to Waive Service ofa Summons” (40398), and the

“Waiver of the Service of Summons” (40399), are available from ‘the Clerk of the-United States
District Court for the District of Hawaii and on the court’s website: http:/Awww.hid.uscourts.gov. .
# 1

_ Received By Mail

Date ©) ]14
Ee

Le.

: FILED IW THE
19-CV-00549-DK W-WRP ONE DISTRCEOHAWA
at custtarilt rie PA
og! ES

(“]. ORDER SETTING RULE 16 SCHEDULING CONFERENCE
‘0 ORDER SETTING STATUS CONFERENCE

for Monday, December 09, 2019 at 9:00 a.m. before:

O = Magistrate Judge Rom Trader in Courtroom 5
[¥] Magistrate Judge ‘Wes Reber Porter in Chambers
o Magistrate Judge Kenneth J. Mansfield in Courtroom 6

. Parties are reminded that, unless otherwise ordered by the Court, a meeting of the
parties must occur at least 21 days-prior to the Scheduling Conférence and a report
submitted to the Court. Except as otherwise provided by LR. 26.1(c), no formal
discovery may be commenced before the meeting of the parties.

+ - Each party shall file a Scheduling Conference Statement pursuant to L.R. 16.2(b),
and shall attend in person or by counsel. ‘ : .

* ~ Failure to file and/or attend will result in imposition of sanctions, (including fines
or dismissal), under Fed.R.Civ.P. 16(8) and LR. 11.1.

DATED at Honolulu, Hawaii on Wednesday, October 09, 2019.

__ is J. Michael Seabright
Chief, U.S. District Judge

nfere! uss :

 

      

T hereby acknowledge receipt of the Order Setting Rule 16 Scheduling Co

   

Date. oF AQ.
Atty'( ) Sécy ( ) Messenger ( )

Lr SC. .DULING ORDER IS ATTACHED TO THE INITIATING DOCUMENT
COMPLAINT/NOTICE OF REMOVAL) & MUST BE SERVED WITH TBE
DOCUMENT. PLEASE DO NOT REMOVE. -

 

 
a
G

ProSe 1 (Rev. 1316) Complaint fora Civil Cato

b. Ifthe defendant js a corporation See Akeched §Qrdoxt: lr s {
, ‘The defendant, (name) V RRS . is incorporated under
ihe laws of the State of fname) y fs Ry ou IAG »and has its
principal place of business in the State of (name) No { pS
Oris incorporated under the laws of (foreign nation)

and has its principal place of business fae \ ) Py f\ AX LS :

(If mare than one defendant i is named in the complaint, attach an additional page providing the
same information for. each additional defendant)

 

3" The Amount in Controversy

‘The amount in controversy-the amount the plaintiff claims the defendant owes of the amount at

 

pty more than $75; not counting interest and costs of court, because (explain): —
avestiy eae, E+ pease S, para Sew
(S45 GFE Constclere Apogee ale
\ eoloas 'y reals
Ga. vtTep aceakle and pre 85 ,% Rep re oe
Statement of Claim 5

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the

facts showing that each plaintiff is cotitled to the damages or other telief sought. State haw each defendant was |

involved and whateach deferidant did that caused the plaintiff harm or violated the plaintiff's rights, including”

the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and.

write a short and plain statement oF each claim in a separate paragrap! ie additional pages jf needed.
eNeqdowts conspimal to exter, Uadlick Gert res tatac! eras
mgt e oH, santos jane, NeqQiagace Ta cé , Anial dolan & Gish gy

ee & Bene 8-45 Velse dire OL iy prbsoymnt, 4 Jisé Buy fe aa Oley

Savalen 5 seen ane, tears Rei Lapin mart, saisnated

2. forkarad wm Why 2a: Ge T2004, Tr t dns ma a

252 omen ont és sod

Pope me reper Nine, Moen bool! me feof hare Tues

j Tap a eden Fete)

Reliee OC cglpelle. j pec @@ler- tb deny oe dress Sanaa
“\ ww aT

State briefly 2a Ne Co what di no, or other relief the laine asks tlie cout Cong order. ‘Det ‘a St make legal

arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time, Include

the amounts of any actual damages claimed for the acts alleged z and the basis for these amounts, Include any
punitive or exemplary dainages = the at x L, the, reasons you claim you 1 sete ty actual or

_ punitive money damages. atic of al fed dane, J

Weis cohen S oi Vat Def nok (er df weet

oe, ay on
ous sf alf
ee Fo Q lee,

mer oy madlten FonSeXp
nae 5

    

        

 

        

Deletion "Sip
wiper le: Brsones ne oe Qles
CAeseure’ i Conus KO ea Vadis ,

1 Se I (Rev. 12/16) Complatot for a Ciit Case

 

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, orneedlessly increase the cost of litigation; (Q) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing lay; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further i investigation or sistoyerys and (4) the complaint otherwise complies with the ~
equlrements of Rule 11,

A. For Parties Without an Attorney

I agree to provide the Clerk's Office with any changes ta my address where case-related papers may be
served, [ understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

Date of signing: g OcT Dot

Signature of Plaintiff
Printed Name of Plaintiff

  

 

B. For Attorneys

Date of signing:

Signature of Attomey

 

+ Printed Name of Attomey .
Bar Number |

 

 

Name of Law.Firm
Street Address
State and Zip Code
Telegha ne Number
E-mail Address

 

 

 

 

 

\

Pro Se L (Rev. 12/16) Complaint fora Civil Case +

 

 

 

- FILED IN THE
NITED STATES DISTRE
UNIT ED STATES DISTRICT Cot wk DISTRICTOF HAWAI
for the Ott 0g
i § 2019
District of ii MAA ! f UF octockand! § nin, PB,
Division ~ SUEBEITIA. CLERK
) casero, GV LO OO549DKWwh
) (to be filled in by the Clerk's Office)
). :
: ‘) ‘ .
(Weite the full of each plaintiff who is filing this complaint, = he
Ifthe namos of lle plas cannon th space aoe ) Tury Trial: tcheckone) DX] Yes no
please write “see attacked” inthe space‘andauach an additional ‘
page with the full list of names.) )
Tina, Sue! Teague ;
See Ahached d
‘Defendani{s) j
(Write the full name of each defendant’ wha ts ee sued. Ifthe
names of all the defendants cannotfitin the space above, pleate )
write "see attached" in the space and attach on additional page )
with the ful list of names.) .

_COMPLAINT FOR A CIVIL CASE

I. ‘The Parties to This Complaint:
vA.» The Plaintifi(s)

Provide the information below for each plaintiff narnia in the complaint. “Attach additional pages if
needed.

¥ &

Name

Street Address
Gity and County
State and Zip Code
Telephone Number
E-mail Address

 

B. ~° The Defendant(s)
Provide the information below for cach defendant named in the complaint, whether the.defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifkiown). Attach additional pages if needed.

_Page lol

-ors ' . ‘ 7 5

Pro Se [ (Rev. 12/16) Complaint fora Civil Casé
w. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal lays or trealies
is a federal question case, Under 28 U.S.C. § 1332, acase in which a citizen of one State sues acitizen of -
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defeadant may be a citizen of the same State ‘as any plaintiff.

What is the basis for federal court jurisdiction? (check all shat apply)
[Federal question Xl piversity of citizenship

Fill out the paragraphs in this: section that apply to this case.
A If the Basis for Jurisdiction Is a Federal Question
List the specific federal'statutes, federal treaties, and/or provisions sof the United States at mt

are at issue in this case. “PA aA A mendnen | Z, Ariandm
Amendment, Amendnand ) mendrend Benne

 

B. - If the Basis for Jurisdiction Is Diversity of Citizenship
1.‘ The Plaintifi(s)

a. If the plaintiff is an individual

The plaintiff, (nome) Wh Whe \ a \ AAs os og ori is a citizen of the
Hage Gh, A

Sinte of font)

b. Tf the plaintift is a corporation
‘ ‘Ehé plaintiff, (name)
errr aE ihe State of frame)
, and has its principal place of business in the State of (name)

 

   

(If more than one plaintiff is named in the complaint, attach @n additional pare providing the
same information for each additional plaintiff. Ne

2 The Defendant(s)

a If the defendant is an individual

— —
The defendant, (nome) | AA S- ‘| ae ac i t- , isa citizen of
the State of (mame) a A Wo Minll . Orisa citizen of

(fareign nation)

 
Az Diane Lore
Jesp.on 2.2 ad) (Bor...
oe fe corms”

Page IN is

 

| SE eeabeine ce oanestery
sa ee secre ee Sentt Sedeo ee a gp re Lif
-_ Ws Bas AGO Treeles WE G20.
BIS BN ve Tattle WER RIO.
Pa het a CR Patt monet
aR

— tt HT Se Seen Geil
wee cee EBS ee fo en
Seta ~~ ee ig acct

     

 

 

 

Lo Be Seremiah es
BP Rey 2.41%
Cheesy oe Wk 27403

 

: -—- M ie
zl . aaa

See

     

 

 

 

  

Cae Sos.
tai. Beak tables Calor” Shela diss.

es ee ae
seater SPECS CRE OPT a oo

 

[es 63S Ter tara
os 5 ee Bae tft

      

2 mt. Wao\s._Zesn) mezr cane,
J SI Enos Co zat See
PN a ue. Se Se eeerreeprennerscin pi

ost: whoo MOY KZA

[ag “Sake WS Kero ll en

omit 22 se? 14
Sm Zol9- St -Tse
QU telt -7- Be

  

 

vol Sts
LN Sa q

a vee ba
ae ela ua

pq- 9771 7457.1 Soar

a : =n
coe bene aoe ESM SE ae 3
FTO Kroga SOEs. —— __

tom, STATE
anise ocr _ Bal. same =
BE Senclnen

posuere Ete rs ——
aa FE aa os

Pee

 

Bo= DASt- Fz]

, fp BBE Cooder St Donnas wl ge

 

oe a SO

Rise BoR_ts

 

 

 

‘ ie Mall
B20e zat ee ak Ne. Kees,
ten rot De Fae

ft BIZ ee Ret sn, ay Beets .

  

 

  

__| ae
ooo ees aa sunrises ue
a O71... FBEY... ness deve

 

 

Rage G WS

—— 3 fothlae Faber ans. Gi

ees AIS EmeReeact
| __ aannan Reith, =k a.
smemnsenanneellend satire Bi 7

Rye setts
SSIBET. tn AN) ThagaST

 

 

| _ tte Ses Shir wa
. ae 33
[tes ae

opener een Bho 2 F

ae

Paget ls
AXSPA_JA-Cu-c0549-D-WIRP Feet ISP

 

were [oO Pddendn Ya Reneadiey A” iZocti4 suse

 

a Fath Loremia Wot, Sein

“Tine Sus laa aatl
lor Seakh Palo Bond
Po Rar 4

 

 

soaeheiencd #1 Coa, ‘als
Serer iaecugermmnemees ae Deselictal Nast
wins Re Sox loss) 70. abut
wey sete: 2S £ stant Flac SC

 

 

“Fite eee Far sh

 

ea

Fisigs Sttows fb)

 

Fre cca UY my Do
LY mie fain? Be hint

 

wade EE he Rg a

 
   

 

 

eer tia Hi
= ee aa
mses Cas Se la sais sna onyneci
: Bot ~ 227-3438 .

Ce eS

 

 

 

I i)
Spee ea
“Tostiantin,__Wt_ 822 40

 

oS

 

ee ————
soem smaemectbeses = Teg Y Ree i

 

 

scl naccpesnecenn ae saris

 

 

 

= ie sel chi — —

        

 

OT

seed IS is

if { AZ) Croce en heres Geen Tost tolmcall Teo TS bod

ae ee Serlece Bag. ee
won Sle MA ST. P2240

    

 

 

 

eka WE ez
ET ak) GSD ie Bai 2a 2
| sti RN Gunset

PO Boy, \o4 Chygegenae | wy Sas ;

‘Pged oh ts

AS Prauril S MecDorclel tae 2012 Obl...
Abhu sk J—- 5189
Trey ie
“Torr: oe UY

 

 

2 Mintebt, #74693

 

| ST Se EEE

Ces pal WY FY Sun. 2a14
loné Bst Hd yy

TT Castec Wi 87401 ee

 

#25 Dane AC

Waal cae ccoge
S14, Zas\- (tt ot

o—-|_____Chenenne WY B2eo)

ta Mark. Gaboes.
———-Govesar WOM

 

 

= Sef geo Ka CO wa gas

SS eae

teas Werner Ct SHS in

aS Or Wir

02 726( Zig

 

pCaro Ae TR Eleming cnet
ee eg

ie ae aoe

= aay

 

Leis a tama 5

 

HUY S fia “KatinSon,

   

1GD cmienlg SQ, Big-coe>

=e Baits aC

ay? Fe “Blee if aarn,
Lengel Chas} shee

 

Gee

 

VE CrAa Moa sign
2323 Leroy Ave

——— Ret aa — 2

   

 

- [sate ts

[nna ne a SE
Bz) wt 150 S
EVASION WY Bea,

ee CURE inttcind: |

Oia

 

in a Soar:

 

 

 

“i costars Seng

ae

 

 

Hee Sens In, “ea a)

 

 

 

He Coonais =. ee zs

 

= Se
Albi au"“Nie S774
Dist Ast “Tye, pi WE HEED
CM DO- Sp— Se lemAyz019

 

 

 

em. AG-AWS

 

 

AS ERC Be aT a cit nsenn noe
. ee fe, _

 

~- Teasles We B2ESS

 

Hip Vosum Flea ro

Gaan Cowals Shen A?

p Ghent
mw 37240

  

 

#_2r Been Wesley
Alte Zonk Coxlreok-
—Tastinsten Wi g2z0

 

 

| AZ 4 Fark We EINES Cespaad ing Ao...

  

Rec’ FrscwciG nf 1% Bryon

[S07 Bt 27H ws lee Coie mire _
poo do Riss SE Foley b/ 21
lessees aa oe a a
Cou. 248 Re icbenct 1324 nitrert
W622 nd Ae

“Tati ne ten. Wy eae

 

Eg =e ee = =

 

sot $2210
A(R Conk ee 3 ws,
—| 44 Beamer CoPR eA ee cee
__., 8s DENSE Kye
Of C&M cr: Reba sees

 

 

eS Tact Precis

a Wea Sew mad

| ag Sessc Raed
AU MALH REL sy eton!

Wage SONS

 

 

shsq Lereine “Loot” Reslh _.

Tita seks

Pine Mus

Riga Rage has 1s

cans |_ dt Sera ‘Retort We ae

poe Paal @/ puitorer,

 

—-f See ist ss ear

 

~ ore
seccul Bde —Donalel Thea! Ext Bal.
ee Mus, Presiclet
| ae FRc ee mig nme
' whe Waxse
\lacn “Pann Sai fi Axe Au)

 

[esha dodo

 

au PAs WousiBaALD
au. C_\ACK TomP Set
43. Mek Ech 2

  

 

 

 

dit _IPat Bota S

MA “Hee WaAdziiie
| AIS AP AL Ate AN
Ale Joee ART MAN
Aya DERAY Ai SmaAal

 

 

 

 

 

Ay. aso Kesm ee
Nze Mic ace Mackey

at fo0 DOES _ pro

  

lect fe BekGate —
Cusco: bi Kell —_

      

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

mee: Seen pn Se =
= : : Tins Seni at os N halla
_ ——_| chor : oe: Pa Ban ll Gae 5 aT -
_.. ——— | on re ae isp oy Sst en
TReeltiaa 2. - 9505 Siz) F294 92P4 Ip Ye ay “Reena VA SA
eacihsbia ia nace haan age a
— oe ah | Testa Me MeaGues spoguguetnmes BAD VERealH AVS Nl __
_ ; XS ‘ WASMINGteS aC Jos7|
. — t dee wt Bae anes : _ =
S13 SoS Cais SI RSHET Sikes to
ae —__| anh 5. - Rested! —— Sue Dole — mA Dal

 

 

 

 

 

 

 

BD CT tay Ts
Art GARY. cla lds.
A7B eee Aw
Agy ASe NNA Dude Ad weasels
| Ags Rue Flo Re
Ale Pee es oe

wafiasey less Kee Sauce
moe ES Kesaal

 

 

 

 

 

ap 2s Paani REL

 

Sy¥lo Risha Blu al:

 

|. 2S 1 els “Bockosed

Covteanat. wt FZ004

 

 

 

 

 

Fort Latamue WY Azle => BP 777- OS, aa

307 S37 oe . Sia

eee Alo Nharatoe hoe FizennetNFZee = S03 Chaat S23! Peecact STA UAL
|. Maton ih Schoha Report aE Al oro ee Rathi. oltrius Salt oS

——-+-—Céaper Wit 6 260l sae niet nee aon on Sed ch hein Cie ie misiisianallie oPRiaas

 

hfe

Baha Crane WY sea

 

atvollash ear.

 

 

vg ~ PE Rox. Ao orig e227

 

| DL 276 2 BIZ

 

 

 

& 1, Vase loots

 

 

 

 

 

 

 

 

Aad 5 Terra Pals,

——|_—¢ Sent pails
Tenn Pudoodk . A Seas Grahom
Conchece \larclol | ee eo Deaial { Shooecons So
Mere Fras lor oe 2 Vadis “Sen Keoki -

 

 

7 Shy Kensan
ae Vander
boner “Trompke

Mi Ue Pe[>

 

 

 

w——|_K__oa in Christo phen oe

ities esas Soe a

~ mM Pedoteo se rah coe eee

ee Be eee
Tawi s

 

—— mene STA

fi.

tt CWS ees is)

vi SPECBEOT (RayS
7 ACUBRY _ eEWee oS
Ned MICHE Pe ice

MA Eun ScoA
4 Cl Yee miccer

|. aL. §2RE0% SiSte

G2. Ama NBA AsH
“a3 CM Sey = SAREE.

 

  

ote etek

ese ge j--—Secki... “Gell
: a “WALT a tye Ee

 

As J ten nen ick
= en Canly We
Vokerans, Serves Ooch

1225 jst Coad, Ne_cayy

 

257

 

 

 

Ass —Cadky. Swen, ae ee 2c
[Sen Chaduite i
t Ub Raine! Were Sattlek Gila U7

 

 

dl mee. Shaner :
i;

 

 

 

7 EE
____| ats 66%: Bi daa. SEMA ~ Side Webreslt

Sort hl SLE UES. se
SLeut fillgeesel

 

 

 

3 MainslAuroue 50)

 

 

 

 

 

 

Leafs
O,
D
\
a's
Ss
4 ult a
tA. Mash,
Vv

 

£6 &

 

William Aste LIRMLEN a...

tome el ane — Abe Gongia oo

Sa Pennsalslania Sue RW

WiaShtas tak Sc.

SS 20539-6590 ier

 

 

 

 

 

——-— Mii ashischon WC Sooty eisai
EET TA Mer Sens se _ * a ‘
easiest paceman Poe et pee RRs conan eect
a a Se ee
i cot CUBR BR assassins
es : tS thectyen © Lino, ga we cee

  

= ie Nea Oe oe
aT 2s Selene —

 

 
f
/9 (01/09) Waiver of the Service of Summons
for the

UNITED STATES DISTRICT COURT

al law aoit | )
| Civil Action No.|F- CV -20544 ~DKid -WPP

| f .
/ Wi ll; am ‘Daw
/ Plaintiff
Un Know Does ot a | sepatleeloe|}
ApeA ?

Defendant
WAIVER OF THE SERVICE OF SUMMONS

Thom Dostd Taaaart
To: oil lan AXCL laaaak
(Name of the plaintiff's attorney or untrepresdnted plaintiff)
I have received your request to waive service of a summons in this action along with a copy of the complaint,

two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s

jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
, the date when this request was sent (or 90 days if it was sent outside the

60 days from

United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.
Signature of the attorney or unrepresented party
Printed name

Date:
Address

_ Printed name of party waiving service of summons

E-mail address

Telephone number

Duty to Avoid Unnecessary Expenses of Serving a Summons
Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint, A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in

the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has

no jurisdiction over this matter or over the defendant or the defendant's property.
- If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of

a summons or of service.
If you waive service, then you must, within the time specified on the waiver form, serve an answer ora motion under Rule 12 on the plaintiff

and file a copy with the court. By signing and retuming the waiver form, you are allowed more time to respond than if a summons had been served.
AO 398 (Rev. 01/09) Notice ofa Lawsuit and Request to Waive Service of a Summons

 

 

 

UNITED STATES DISTRICT COURT

for the

. ‘ _ sé istrict of Would
Ae Jauicl Te ae

Plaintiff
Vv. ,
Waknousa ars, eLel see athacharh

Defendant f\ pe A

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A.SUMMONS

Ci Acton No.\F~ CN-DOS4|-DG)WER

Nee Some! Smee” oe” Se”

. To:

 

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above. A
copy of the complaint is attached.

This-is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within 3 j. days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?
If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served ©
on the date the waiver is filed, but no summons will be served on you and you ‘will have 60 days from the date this notice is
_ sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of the
Uns States).

Ifyou cs not return the signed waiver within the time indicated, Iwill arrange to have the.summons and complaint
served on you. And IJ will ask the court to require you, or the entity -you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

  
 
 
   

I certify that this request is being sent to you on the date below.

Date: . h}

Signature of the afforney br unrepresented party

Wall iam Wabicl Tao ac er

Printed name

RW Cow fot |
Won lala | Er UE iJ

to E-mail address

BOB USI OIE

Telephone number

 

 
9 (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT

 

for the-
. . oo acall 7
Wilbon Dactel law wait )
Plaintiff —>~\

) ;
Vv. ivil Action No.[% ("VJ > SI ~ Ki) -wPP
Unknowr Dees al waded "=" [Fev 00914 ~ Diu
Defendant A p p A )

WAIVER OF THE SERVICE OF SUMMON S

To: Wile. Datel lacnaak

(Name of the plaintiff's attorney or urfrepresanted plaintiff)

Thave received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

a: understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

[ also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within

60 days from : , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

 

Date:

 

Signature of the attorney or unrepresented party

 

 

Printed name of party waiving service of summons Printed name

 

Address

 

E-mail address

 

' Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant-who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
AO 398 (Rev. 01/09) Notice ofa Lawsuit and Request to Waive Service ofa Summons

 

 

UNITED STATES DISTRICT COURT

for the.

7 ! District of \\ On Wr

t ‘ Cc. nN en
Plaintiff

Unknoura Waess ek ak See athachool
Defendant . f\ ee i

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

Civil Action No. \q- Cil-00 S14 DG) PP

ae et ee ee Ne”

To:

 

‘(Name of the defendant or - if the defendant is a corporation, partnership, or association - an afficer or agent authorized to receive service)

Why are you getting this?

A lawsuit has been filed against you, or the aatiy you represent, in this court under the number shiva above. A
copy of the complaint i is attached.

This-is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within . 3 j days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may-keep the other copy.

What happens next?
If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served |
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice is
_ sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of the
_ United States).

Ifyou do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity -you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

   

I certify that this request is being sent to you on the date below.

Date:

D> Poo Bee
Monolata HE 8/7

 

E-mail address

E08 USt ele

Telephone number

 
| _\o- A itis ane DKW - ‘cae

oo sean ae

 

 

 

 

A ddead, tN ste Dencl; ye A

 

 

 

 

 

xe
‘Lace Ud. <3) Deneboet oe ofr (reasara i
en oe Wye [- Picna| Service

Po. Bray 36 96

ae S) em neta KL a5Zat- 108.

| AK Oe “ese. de onl leat
Loe
: ;

 

 

 

 

asta roe tte

 

 

 

#68 Bl is gs Ae
eh eget 184 ( MEDoQtaA Myer
Dougures St &263>
ane 37 358 Saye.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
   

AEB Selachinas Qe LAX
J89\ 7 Me baea. Ave eee
_ Douce as wy 82633

_So7- 38% IBLTG

y Sve EDAD)

 

 

 

Wace <lien Te aki eols Meck. LARC
os vA Rea taal sOAks c Q, Mri. 8h)i4_

es fae, | Hoaal fosler WL. USta Sif _

& YS Ralls Boss (29) bsanleds. Hl W228 33 298/

EB M| gs DeeSh 1S ae Qe, sau

 

 

 
  
 

 

 

 

 

 

 

 

 

 

 

 

 

el Tianna AWOAAUL. 0. Jes lasso
ME ie PAG .

Kegs sadl OL lee  Hewane .

Be Bey ZYOZO
Moacleste. HL Blo. ecicsmnrs

    

 

 

VN Docoual of: C0...

| Ui Kronan Docs.

. oOo Bow 2%10 _ _
Panel Ke (Q HL —_ 16: GLO _

 

 
 

 

 

 

 

 

   
ea Vi Qesowl oftco

 
 
   
   
 
 

#8. aha pi ade Tec J (do - SUE Svir
BIL MedoRA Ave oe

 Deuccas wit 82633 _

— B07- 385% ISITE

: —#OI has ulya. Ae: ahisake — Mee! ine
VA Ree; gael pies <Q Hower. 8/7/49 :

782 jap Po Bey 29020. 44 /28

Foasloales Hi UE _ S234 fo _

— ree <=
are Pathan Pecd (28) Iowlela | %2i7 80 433 098/

ZB Mar Aa. dracth eal, @ Go ye a

#72 “Prod pated. Hers ‘Diente a

PA Bog L940 LO a
—Hearolalu Hl WSLO.

: - Y. : Pi CC 404. Discaall Hervlale Hl WET

of: 7) Seana. | Popioun. pitas. 0 Ve.5 oY

ayer VA we PA

[Bor /7 Vi Reg ioae! OMe Newiave a
Bm By ZTO 20] _—
. — fhaclala WT UBlo

—UnKrotun DocS — — Oo
Ro Bow 270008
Hin elvcls, HL 0910

 

NA Reg ene) oS: c@ pewter. oe - =
Cer

 

 

“Prepac
= Sso° UTA ora 5 8] “oO StL up SSS
-  BSo Aathtilcdkr Suttle ms
| see, ut 8a
fo —syharter< Crchah exe —
[| A7f DD. SVIRSKY
to a —NJeleron Senvice Cege Manas.
Loamaeis 10 Froakhin RB SW
| Ren Ke VA 2400)
| ft 1s” “ ‘Ke Wie Dh | Bod 927 | ]060. MA
fo —Upt UrO UorS
pe ot 423 ©7206
Gel 3260-23780
ee ey
Co Rae Yo 6134 :
| #1 bore YOSKA
lorie oS(ka @Ue-sau
TSW f(D TT fr
ne Weis

“el gg
© (80 2017 341} 2 1] Lulls9

 
AWG Ro Director \2Sus BU fst

BY sce _ 4p s6 100

ee Na)Z + VBA SLCC CVA Gov
OS DA —S8[do sect BUI

|

 

|
al
|
YU
Zz
ce?
S
|
|
|
|

| p80 Paced M Ferqnses op —

_ #FB en VA Re se Qe -
300 _\) Wace Lye ______

ft Lincoln Ne bo  Sel-S#b

fo Boy SSElo
fo er ne ozs OB
Yo 423 6728
—_ | Maa neloreske Que.ye
HBS Rader Ellot RN
a0 =* 7. nl %-efh st [bt Spria3 sD
ie TTT
| GOS BfO B502 oe

— Poddaey ellodP Ve.gey

| #32 VA Delt Mavs yet Conder IMAC el

“Sess.ca_ Basha Heat Lh pple Feel Beets CS

uA © Box JL 150

| oe Se Phuc ‘pun __ape TU eRe /
time 883 SI Ba 905 CHIT

 

 
PS Bow YFLYYF

me

HEU

— DAV

tho Frankia RS Sw

 

 

| ee
an ey ew, SBE

VA ONov ID

 

Aye Beth Mer

OME] SIA

hy
(Oe 3) DAYS oo

 

Po Bov 8 AIO
vB, VA

~234S6_

ASS — Lyderce INTAKE Contec 27Are IK Le

s11-419Y

- “widiwesui | le Wt _ 535817 | oo |

AST B20 TEAN_ 25D 7Z5mcl8 _

— #2

 

_uTAK STATE VSO

89

 Seasiele CA Q898S-C11/

SAW DicGo NAvAc Hrespoar Co

Yoo Gislers Kh Babee =

— NWAT HuGhe Ye Wovoq

TD mv Poue2 Colfer clo fovotp#8e7-72

 
#40 DA NSO 2o4(Q/e

Yot YU23 6728 |
So( 326 237K

 

HY NeoNAK CAE Coecclineber |
SALE. M_ Un bencee. on a

 

 

VN medical Cute

 

| 4 Po ther sor Del

 

 

Honslal. HE %8/7-/S 7% - -

Le 4 Aub1t 484/CiTef a Ae flcth 4000H7 1343 _|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
